                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
KEVIN OMAR HARPER,

                         Plaintiff,
      v.                                                 Case No. 20-cv-493-pp

MICHAEL GIESE, ANGELA WALLENHAUPT,
JAMES MATTHEWS, BRENDA GREENWALD,
LEWANDOWSKI, KARLA GABOR, LT SHALLOW,
CO BOYLE, CO TINGLE, ASTI, WELLPATH, LLC,
KITCHEN SUPERVISOR PAUL, LT SONEBURG,
CO MUELLER, CO FISCAL, WAUKESHA COUNTY,
WAUKESHA COUNTY SHERIFF’S DEPARTMENT,
MENTAL HEALTHCARE WORKER LAURIE,
MENTAL HEALTHCARE WORKER KRISTINA,
JOHN DOE FOOD SERVICES PROVIDER,
JOHN DOE CO, JOHN DOE ADMINISTRATIVE ASSISTANT
and JOHN DOE PROPERTY OFFICER,

                        Defendants.
______________________________________________________________________________

    ORDER SCREENING PLAINTIFF’S SECOND AMENDED COMPLAINT
                                (DKT. NO. 14)
______________________________________________________________________________

      Plaintiff Kevin Omar Harper, an inmate at Green Bay Correctional

Institution who is representing himself, filed a complaint under 42 U.S.C.

§1983 alleging that the defendants violated his constitutional rights while he

was incarcerated at the Waukesha County Jail. Magistrate Judge William E.

Duffin (to whom the case is assigned) screened the plaintiff’s complaint on May

11, 2020, dkt. no. 11, and screened his amended complaint on June 9, 2020,

dkt. no. 13. Judge Duffin gave the plaintiff the opportunity to file a second

amended complaint, which the court received on July 9, 2020. Dkt. No. 14.



                                        1

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 1 of 20 Document 16
     Although the plaintiff consented to Judge Duffin hearing and deciding the

case, the defendants have not yet had the opportunity to decide whether to

consent because, until now, the court has not ordered the plaintiff’s complaint

(or amended complaint) to be served on the defendants. Because both parties

have not yet consented to the magistrate judge hearing the case, the clerk’s

office has referred the case to this district judge to screen the second amended

complaint and decide whether it should be served on any of the defendants.

The court will explain which claims the plaintiff has stated against which

defendants, then will return the case to Judge Duffin for further proceedings.

I.     Screening the Second Amended Complaint

       A.    Federal Screening Standard

       The plaintiff is familiar with the screening standard from Judge Duffin’s

prior screening orders. As Judge Duffin explained, to state a claim, a complaint

must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To state a claim for relief

under 42 U.S.C. §1983, a plaintiff must allege that someone deprived him of a

right secured by the Constitution or the laws of the United States, and that

whoever deprived him of this right was acting under the color of state law. D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).




                                           2

      Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 2 of 20 Document 16
      B.    The Plaintiff’s Allegations

      The plaintiff alleges that while he was housed at the Waukesha County

Jail on a probation hold, the defendants discriminated against him in various

ways because of he is a follower of Islam. Dkt. No. 14.

      He asserts that on November 13, 2017, he was taken to the Waukesha

County Jail on a probation hold, and that during the booking process, he told

defendant CO Boyle that he is Muslim and requires religious accommodations

such as a prayer rug, Koran and a halal diet. Id. at ¶18. The plaintiff says that

Boyle became belligerent and told him that the jail is a “Jesus Jail.” Id. He says

she made “racist, demographic-based and anti-Islamic remarks.” Id. The

plaintiff asserts that Boyle placed him “in an isolation cell and told [him he]

would be dealt with.” Id.

      The plaintiff says that defendant Captain Greenwald eventually passed

his cell. Id. The plaintiff alleges that he explained to her how Boyle had treated

him. Id. Greenwald allegedly confirmed that the jail was a “Christian Jail” and

asked him if he was willing to accept Jesus into his life. Id. The plaintiff says he

told her no. Id. In response, Greenwald allegedly became enraged and told the

plaintiff “his kind” was not welcome at the jail, that he was a devil and that his

religious accommodations would not be honored at the jail. Id. The plaintiff

states that she quoted Biblical scriptures while swearing revenge on him. Id.

      The plaintiff says that a short while later, John Doe CO came to the

plaintiff’s cell and told him he would be receiving a “special” strip search

reserved for Muslims. Id. at ¶19. The plaintiff asserts that the John Doe CO


                                          3

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 3 of 20 Document 16
searched him with his bare hands, allegedly probing and squeezing the

plaintiff’s genital and anal area to the point it caused pain and made the

plaintiff bleed. Id. John Doe CO allegedly told the plaintiff that Boyle and

Greenwald told him to conduct the search and warned the plaintiff that if the

plaintiff told anyone, he’d be dead in a week. Id.

      The plaintiff says that once he was escorted to his cell, he notified Boyle

and Greenwald about the sexual assault; he says they both laughed and told

him they had authorized the “strip search.” Id. at ¶20. Greenwald allegedly told

the plaintiff that after speaking to the classification committee, due to his

Islamic beliefs he would be housed in the restricted housing unit. Id. The

plaintiff states he was in the restricted housing unit the entire time he was at

the jail, from November 13, 2017 until May 15, 2018, when he transferred to

Dodge Correctional Institution. Id.

      The plaintiff states that while he was at the jail, he sought to attend

Jumah services, Toleem services and to speak with an Islamic cleric (imam). Id.

at ¶21. (The plaintiff does not clarify if there were volunteers available to lead

such services or if an imam was available to meet with inmates.) The plaintiff

says that unit staff told him to ask the captains at the jail. Id. The plaintiff

states that on several occasions he brought this issue to the attention of

defendants Gabor, Greenwald and Lewandowski. Id. He says that all three of

them “expressed negative and disrespectful statements about Islam and stated

that although they had the authority to assist [him], they would not go out of

their way to help a ‘Muslim like [him].” Id. The plaintiff says that Gabor,


                                          4

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 4 of 20 Document 16
Greenwald and Lewandowski also told him that his only chance was to convert

to Christianity for religious salvation. Id.

      The plaintiff asserts that he was frustrated, so he contacted defendants

Jail Administrator Giese and Deputy Jail Administrator Wallenhaupt several

times, asking them to accommodate his requests to attend religions services

and meet with an imam. Id. at ¶22. The plaintiff alleges that although they had

the authority to grant his requests, Giese and Wallenhaupt denied them. Id.

      The plaintiff states that while he was at the jail, he noticed that Christian

inmates were allowed to attend religious services and regularly meet with a

religious leader. Id. at ¶23. The plaintiff says he pointed out this discrepancy to

Giese, Wallenhaupt, Gabor, Greenwald and Lewandowski, but that they either

“turned a blind eye” or were “brazenly indifferent about the unequal

treatment.” Id. at ¶24. Greenwald, Gabor and Lewandowski allegedly said

things such as, “It’s what Jesus would want” or “[A]ll the reason why you

should convert to Christian, you’ll be treated better.” Id.

      The plaintiff also asserts that he repeatedly told Gabor, Greenwald and

Lewandowski that he needed a prayer schedule and a prayer rug so he could

perform his five times daily salat prayer on time. Id. at ¶¶25-26. The plaintiff

explains this is a main tenet of Islam. Id. at ¶25. The plaintiff says that the

defendants denied his requests. Id. at ¶26. Gabor allegedly said, “there [i]s no

such thing as a prayer rug or prayer schedule” and that “Jesus wouldn’t

approve of such blasphemy.” Id.




                                          5

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 5 of 20 Document 16
         The plaintiff states that he then sent his request to Wallenhaupt, who

after a long delay approved giving the plaintiff an extra towel to be used as a

prayer rug. Id. at ¶27. The plaintiff asserts that she denied his request for a

prayer “sheet”—the court assumes he means a prayer schedule. Id. The

plaintiff explains that on the few occasions jail staff (he does not specify who)

provided him with an extra towel, the towel was soiled, smelled of urine or feces

or had bodily fluids on it. Id. The plaintiff asserts that he was outraged by this,

and that he asked Greenwald, Gabor, Lewandowski, Giese and Wallenhaupt for

a clean prayer towel and a prayer schedule, but they denied his requests. Id. at

¶28. The plaintiff asserts that Gabor, Greenwald and Lewandowski told him

that if he were to convert to Christianity, he “wouldn’t have to worry about

praying on all fours like a dog.” Id. at ¶29.

         The plaintiff next asserts that on multiple occasions, he made the staff

aware that he was a Sunni Muslim and that he needed a Quran. Id. at ¶31. He

says that he made Lts. Soneburg and Asti aware of this, but that they both told

the plaintiff that inmates in segregation were not allowed access to the Koran.1

Id. The plaintiff asserts that they indicated they had the ability to provide him

one, but that they were choosing not to. Id.

         The plaintiff asserts that he directed his request for the Koran to Gabor,

Greenwald and Lewandowski. Id. at ¶33. The plaintiff asserts that they told

him they had the ability to provide him with the Koran, but because of their

animus toward Islam, they refused to do so. Id. They allegedly emphasized that


1
    The plaintiff uses both spellings—“Quran” and “Koran.”
                                           6

        Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 6 of 20 Document 16
“in the Waukesha County Jail Rules, Rule #30 states that inmates in restricted

housing are only allowed one Bible.” Id. The plaintiff says that Greenwald tried

to give him a Bible and an anti-Islamic book written by Sean Hannity. Id. The

plaintiff says he then contacted Giese and Wallenhaupt, who also denied the

plaintiff’s request for the Koran. Id. at ¶34.

      The plaintiff explains that he tried to have two different book vendors

mail him a Koran. Id. at ¶35. The plaintiff asserts that John Doe property

officer and John Doe administrative assistant refused to allow the Koran

“access to” the institution. Id. The plaintiff states that he tried appealing that

decision, but his appeal was denied (he does not clarify by whom), and the

decision was upheld by Wallenhaupt and Giese. Id. at ¶¶35-36. According to

the plaintiff, Gabor, Greenwald and Lewandowski also refused the plaintiff’s

request to allow the Korans he had ordered into the institution, telling him that

“the Holy Koran is a security threat to the jail security and institution.” Id. at

¶37. The plaintiff says none of the defendants notified the senders that the jail

was rejecting the Korans. Id.

      The plaintiff asserts that he also wrote to the Waukesha County Sheriff’s

Department to make them aware of the problem but they did not respond. Id.

at ¶38. The plaintiff states that Wallenhaupt, Giese, Gabor, Greenwald,

Lewandowski, John Doe administrative assistant and John Doe property officer

allowed Christian and non-Muslim inmates to order Bibles from outside

vendors and provided them with ready access to Bibles. Id. at ¶39. The plaintiff

also asserts that, on the unit book cart, there were no Korans, but there were


                                          7

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 7 of 20 Document 16
dozens of Bibles. Id. Gabor allegedly told the plaintiff that this was to promote

Christianity. Id. The plaintiff also states that, at the canteen, the Koran cost

$45, which the plaintiff could not afford, but Bibles were free. Id. at ¶40. The

plaintiff again asserts that Greenwald, Gabor and Lewandowski often told him

that if he was having problems because he could not access a Koran, he could

switch his religion to Christianity, and told him that he had no right to have

Islamic texts or publications, only Christian-based publications. Id.

      The plaintiff also asserts that he told Gabor, Greenwald and

Lewandowski that he required a halal diet. Id. at ¶42. The plaintiff says they

refused his requests, so he reached out to Wallenhaupt who approved a Kosher

diet. Id. The plaintiff explains the Kosher diet was not in line with his “religious

scruples, or Halal safe.” Id. The plaintiff states he complained to Giese and

Wallenhaupt, who gave him a variety of diets that they knew were not halal

safe, such as the general population food tray, a vegetarian food tray, and the

Kosher food tray. Id. at ¶43.

      The plaintiff asserts that he told defendant health services administrator

Matthews that the vegetarian tray made his stomach hurt. Id. at ¶44. He asked

Matthews to tell the administration to provide him with a halal diet. Id. The

plaintiff asserts that Matthews “retaliated against” him by giving him a diabetic

food tray, which Matthews knew was not halal-safe. Id.

      The plaintiff asserts that once he started complaining he wasn’t getting

the right food tray, he started receiving food that was rotten, contaminated with

hair, undercooked, dirty or contained notes or pork products. Id. at ¶45. He


                                         8

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 8 of 20 Document 16
says the food was often inedible and was not nutritionally adequate. Id. at ¶47.

The plaintiff also allegedly complained to defendant kitchen supervisor Paul

and the food service provider, but that they did not help him. Id. at ¶46.

      The plaintiff states that he lost more than thirty pounds, suffered

hallucinations, attempted suicide, suffered psychosis and ate his own feces. Id.

at ¶47. The plaintiff states that he told Matthews, Wellpath and mental health

care workers Laurie and Kristina what was going on, but they refused to help

him. Id. at ¶48.

      The plaintiff asserts that he tried to resolve his issues through the

grievance process, but that Giese, Wallenhaupt, Gabor, Greenwald and

Lewandowski often thwarted his efforts by placing him on “grievance

restriction,” telling him the issues were not grievable or destroying, rerouting

and ignoring his grievances. Id. at ¶49. The plaintiff also asserts that Giese,

Wallenhaupt, Gabor, Greenwald and Lewandowski regularly falsified, failed to

report, or altered records to make it look like they had tried to help the

plaintiff. Id. at ¶50. He says that they regularly threatened him for reporting

the conditions of confinement at the jail and that they or their subordinates

wrote him false conduct reports. Id.

      As relief, the plaintiff seeks a declaration that these actions violated his

constitutional rights, and a “permanent injunction upholding the plaintiff’s

religious rights and a policy change.” Id. at page 14. He also seeks $20,000 in

compensatory damages and $15,000 in punitive damages against each

defendant, as well as costs and fees. Id.


                                         9

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 9 of 20 Document 16
      C.    Analysis

      The plaintiff alleges that the defendants infringed on his freedom to

practice his religion and treated him differently than they treated other inmates

because of his religious beliefs. “The government violates the free exercise

clause where it takes action that burdens an individual’s practice of his faith

by pressuring him to either commit an act forbidden by the religion or by

preventing him from engaging in conduct which his faith mandates.” McRoy v.

Cook Cty. Dep’t of Corr., 366 F. Supp. 2d 662, 673 (N.D. Ill. 2005) (citing

Hobbie v. Unemployment Appeals Comm’n of Fla., 480 U.S. 136, 140-41

(1987)). With respect to the plaintiff’s allegations that the defendants

discriminated against him because of his religious beliefs, the question under

the establishment clause and the equal protection clause is whether the

defendants “singl[ed] out particular religions for special treatment without a

secular reason for doing so.” Goodvine v. Swiekatowski, 594 F. Supp. 2d 1049,

1058-59 (W.D. Wis. 2009). The court will apply this general framework to each

issue the plaintiff describes in his complaint.

            1.     Intake and Housing Assignment

      The court will allow the plaintiff to proceed on claims under the

establishment clause and the equal protection clause against Greenwald,

Boyle, Lewandowski, Tingle, Shallow, Fiscal and Mueller based on his

allegations that they treated him differently during intake and/or decided to




                                        10

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 10 of 20 Document 16
house him in the restricted housing unit because of his Islamic beliefs.2 See

Kaufman v. McCaughtry, 419 F.3d 678, 683 (7th Cir. 2005); West v. Kingsland,

679 F. App’x 482, 485 (7th Cir. 2017) (noting that, although claims of religious

discrimination typically fit into the framework of the First Amendment, a

plaintiff is not precluded from arguing that he was denied equal protection).

            2.     Strip Search

      The plaintiff has stated a claim under the establishment clause and the

equal protection clause based on his allegations that Greenwald and Boyle

ordered John Doe officer to perform a “special” strip search on the plaintiff

because he is Muslim. He also may proceed against John Doe officer for

performing the “special” search. The plaintiff has stated a claim against these

defendants based on his allegations about the way the “special” search was

performed. The plaintiff equates the search to a sexual assault, which caused

him pain and caused him to bleed.

      According to the plaintiff, he was at the jail on a probation hold, so it is

not clear if the plaintiff’s rights regarding the manner of the search derive from

the Fourth Amendment (which applies to pretrial detainees) or the Eighth

Amendment (which applies to convicted prisoners). See King v. McCarty, 781

F.3d 889, 899-901 (7th Cir. 2015). For purposes of screening, it is not



2
 The plaintiff alleges that the classification committee decided to house him in
the restricted housing unit because he practices Islam. He asserts that he has
identified some of the members of this committee as Lewandowski, Tingle,
Shallow, Fiscal and Mueller. If during discovery the plaintiff identifies
additional committee members who were personally responsible for making
this decision, he may ask the court to add those members as defendants.
                                        11

    Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 11 of 20 Document 16
necessary for the court to make that determination because the plaintiff has

stated a claim under either amendment. See Taufner v. Doe, No. 19-cv-1288,

2020 WL 3415630, at *3 (E.D. Wis. June 22, 2020).

             3.    Koran

      The court will allow the plaintiff to proceed on claims under the free

exercise clause, the establishment clause and the equal protection clause

against Soneburg, Asti, Gabor, Greenwald, Lewandowski, Giese, Wallenhaupt,

John Doe property officer and John Doe administrative assistant based on his

allegations that they refused to let him have a Koran because he was in the

restricted housing unit even though Christians were allowed to have Bibles,

that they refused to accept Korans from outside vendors even though they

accepted Bibles from outside vendors and that they offered free Bibles to

inmates but charged $45 for the Koran. See Goodvine, 594 F. Supp. 2d at

1058-59.

             4.    Religious Services and Imam Visits

      The court will allow the plaintiff to proceed under the free exercise

clause, the establishment clause and the equal protection clause against

Greenwald, Gabor, Lewandowski, Giese and Wallenhaupt based on his

allegations that they facilitated religious services and visits from religious

leaders for Christian inmates but refused to do so for him because he was

Muslim. The court acknowledges that prison officials need not offer services

and visits when there are no volunteers to lead services or visit with inmates.

See McRoy, 366 F.Supp.2d at 674-80. Further development of the record is


                                         12

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 12 of 20 Document 16
necessary to determine why the defendants refused to facilitate services and

visits for the plaintiff; at the pleading stage, the court will allow the plaintiff to

proceed on this claim.

                5.   Prayer Rug and Schedule

      The plaintiff may proceed under the free exercise clause against

Greenwald, Gabor, Lewandowski, Giese and Wallenhaupt based on his

allegations that they refused to provide him with a clean prayer rug/towel and

a prayer schedule. Although prison officials are not required to do a prisoner’s

research for him, affirmative obligations may be appropriate “[w]hen a prisoner

has no way to practice his religion without assistance from the prison.”

Goodvine, 594 F. Supp. 2d at 1060. The plaintiff suggests that prison officials

would not allow him to meet with an imam, which the court construes broadly

to mean he had no ability to research a prayer schedule on his own. Further,

because it is unclear from the plaintiff’s allegations whether he was able to

order his own prayer mat/towel, the court will assume that he was not and

that he was reliant on prison officials to assist him in practicing this element of

his religion.

      The court will not allow the plaintiff to proceed under the establishment

clause or equal protection clause based on these allegations. The plaintiff’s

allegations do not give rise to a reasonable inference that these defendants

provided practitioners of other religions with items or objects to assist them in

practicing their religion or that they did research for practitioners of other

religions to assist them in practicing their religion.


                                          13

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 13 of 20 Document 16
             6.    Halal Diet

      The plaintiff also may proceed under the free exercise clause, the

establishment clause and the equal protection clause based on his allegations

that Gabor, Greenwald, Lewandowski, Wallenhaupt, Giese and kitchen

supervisor Paul refused to provide him with a halal-safe diet. The plaintiff does

not expressly allege that prisoners of other faiths were given greater

accommodation in receiving their special diets, see Goodvine, 594 F. Supp. 2d

at 1059, but he asserts that in response to his requests for a halal diet, he

received a Kosher diet, suggesting that, at a minimum, Jewish inmates were

provided a special diet as an accommodation. Given the court’s obligation to

construe a pro se plaintiff’s allegations broadly, the court finds the plaintiff

states a claim.

      The court also will allow the plaintiff to proceed on a claim against these

defendants based on his allegations that the various food trays they provided to

him were nutritionally inadequate and often inedible. The plaintiff alleges that

he told the defendants he could not eat much of the food on the food trays, yet

they failed to provide him with additional or substitute foods to make sure he

received adequate nutrition. Further development of the record is necessary

before the court can determine whether the plaintiff’s right to humane

conditions of confinement arise under the Eighth Amendment or Fourteenth

Amendment.

      The court will not allow the plaintiff to proceed against the Doe food

service provider based on his allegations that it ignored his letter about


                                         14

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 14 of 20 Document 16
receiving food that was not halal-safe. The plaintiff does not allege that the food

service provider had authority or personal responsibility for determining what

food was delivered to particular inmates, nor do the plaintiff’s allegations

suggest the existence of a policy or practice of denying Muslim inmates halal-

safe food when jail officials order such food. See Shields v. Ill. Dept. of Corr.,

746 F.3d 782, 795-96 (7th Cir. 2014) (explaining that respondeat superior

liability to does not apply to corporations under §1983, so to state a claim a

plaintiff must alleged that his injury was caused by a policy, custom or

practice).

      The plaintiff has not stated retaliation claims in connection with his

requests for a halal-safe diet. “A complaint states a claim for retaliation when it

sets forth a chronology of events from which retaliation may plausibly be

inferred.” Zimmerman v. Tribble, 226 F.3d 568, 573 (7th Cir. 2000). The

plaintiff asserts that, after he notified Matthews that the vegetarian tray upset

his stomach, Matthews “retaliated” by switching his food tray to a diabetic food

tray. The fact that Matthews’s attempt to address the plaintiff’s complaints of

stomach pain did not give the plaintiff what he wanted with regard to his

religious diet does not plausibly suggest that Matthews was retaliating against

the plaintiff; it suggests that Matthews either had limited and insufficient food

tray options to respond to the plaintiff’s complaints or that he was unaware of

what constituted a halal diet.

      The plaintiff alleges that shortly after he started complaining about his

food trays, his food became largely inedible. While this chronology may suggest


                                         15

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 15 of 20 Document 16
retaliation, it is unclear from the plaintiff’s complaint who was responsible for

providing him with bad or inedible. Was it the kitchen staff? Correctional

officers? The court does not know because the plaintiff does not say. The

plaintiff’s bare allegations of retaliation are not sufficient to state a claim

against unidentified defendants.

             7.     Monell Claim

      Under Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658 (1978),

a plaintiff may state a claim against a municipality based on allegations that a

municipal policy or custom, as opposed to the acts of the municipality’s agents,

violated his constitutional rights. Glisson v. Ind. Dep’t of Corr., 849 F.3d 372,

378-79 (7th Cir. 2017). The court will allow the plaintiff to proceed against

Waukesha County based on his allegations that the jail had a policy or custom

of treating Muslim inmates differently than it treated inmates of other religions

(particularly Christianity).

      The plaintiff has not, however, stated a claim against the Waukesha

County Sheriff’s Department. Section 1983 allows a plaintiff to sue a “person”

who violates his constitutional rights under color of state law. A sheriff’s

department is not a “person.” While the Supreme Court has held that there are

some circumstances in which municipalities or local government units can be

considered “persons” and sued under §1983, Monell, 436 U.S. at 658, a

sheriff’s department is not a municipality or a local government unit. Fed. R.

Civ. P. 17(b) states that defendants in a federal lawsuit must have the capacity

to be sued. State law determines an entity’s capacity to be sued. Webb v.


                                          16

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 16 of 20 Document 16
Franklin Cty. Jail, No. 16-cv-1284-NJR, 2017 WL 914736, at *2 (S.D. Ill. Mar.

8, 2017). Under Wisconsin law, a county sheriff’s department “is not a legal

entity separable from the county government which it serves,” and is therefore

not subject to suit under §1983. Whiting v. Marathon Cty. Sheriff’s Dept., 382

F.3d 700, 704 (7th Cir. 2004). The court will dismiss the Waukesha County

Sheriff’s Department as a defendant.

             8.    Mental Health Treatment

      The court will not allow the plaintiff to proceed on claims against

Wellpath, mental health care workers Laurie and Kristina or Health Service

Administrator Matthews based on his allegations that these defendants

provided him inadequate treatment after his mental health began to deteriorate

as a result of inadequate nutrition. Under Fed. R. Civ. P. 20, a plaintiff may not

assert unrelated claims against different defendants or sets of defendants in

the same lawsuit. A plaintiff may not join multiple defendants into a single case

unless the plaintiff asserts at least one claim to relief against all the defendants

that arises out of the same incident or event or series of incidents and events.

Balli v. Wis. Dep’t of Corr., No. 10-CV-67-BBC, 2010 WL 924886, at *1 (W.D.

Wis. Mar. 9, 2010). Although under Rule 18 a plaintiff may join unrelated

claims against different defendants, he may do so “only after the requirements

for joinder of parties have been satisfied under Rule 20 . . . .” Id.

      The facts and law giving rise to the plaintiff’s claim that he was not

provided adequate mental health care do not overlap with the facts and law

giving rise to his claims that he was discriminated against because of his


                                         17

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 17 of 20 Document 16
religious beliefs. Because these claims involve different sets of defendants and

do not have questions of law and fact in common with the plaintiff’s other

claims, the plaintiff cannot pursue all these claims in the same case. In these

circumstances, the Seventh Circuit has instructed courts to reject a complaint

“either by severing the action into separate lawsuits or by dismissing the

improperly joined defendants.” Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir.

2011) (citing Fed. R. Civ. P. 21). The court will dismiss Wellpath, Kristina,

Laurie and Matthews because they are improperly joined in this case.

             9.     Wisconsin Constitution and RLUIPA

      The plaintiff seeks to state claims under various sections of the

Wisconsin Constitution. Dkt. No. 14 at 12-13. The state constitution does not

authorize suits for money damages except in a limited exception that does

apply in this case. Goodvine, 594 F. Supp. 2d at 1054 (citing W.H. Pugh Coal

Co. v. State, 157 Wis.2d 620, 634-35 (1990)).

      The plaintiff also cannot proceed under the Religious Land Use and

Institutionalized Persons Act (RLUIPA). Under RLUIPA, the remedy available to

a plaintiff is limited to declaratory or injunctive relief. West v. Grams, 607 F.

App’x 561, 566 (7th Cir. 2015). Because the plaintiff has been transferred from

the Waukesha County Jail where these violations allegedly occurred to another

institution, his claims for declaratory and injunctive relief are moot because he

is “no longer laboring under the allegedly unconstitutional policy or practice.”

Id. (citations omitted).




                                         18

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 18 of 20 Document 16
              10.    John Doe Defendants

        Because the plaintiff is suing John Doe defendants, he will need to use

discovery to learn their names. When the time comes (after the named

defendants have answered and the court issues a scheduling order in the case),

he will be able to serve discovery requests on the named defendants (by mailing

them to defense counsel). Generally, when a plaintiff identifies a Doe

defendant, the court requires the plaintiff to comply with Civil Local Rule 15

(E.D. Wis.) and ask for leave to amend the complaint. Because the plaintiff is

not represented by a lawyer and because the second amended complaint gives

the Doe defendants notice of what the plaintiff believes they did to violate his

constitution rights, the court will allow the plaintiff to file a motion to

substitute the defendants’ names for the Doe placeholders. Once the plaintiff

identifies the Doe defendants, the court will replace the Doe placeholders with

their names and will order the Marshals Service to serve them with the

plaintiff’s second amended complaint.

III.    Conclusion

        The court DISMISSES James Matthews, Wellpath LLC, Waukesha

County Sheriff’s Department, Laurie, Kristina and John Doe Food Service

Provider as defendants.

        The court ORDERS the U.S. Marshals Service to serve a copy of the

second amended complaint (Dkt. No. 14) and this order on defendants Michael

Giese, Angela Wallenhaupt, Brenda Greenwald, Lewandowski, Karla Gabor, Lt.

Shallow, CO Boyle, CO Tingle, Asti, kitchen supervisor Paul, Lt. Soneburg, CO


                                         19

       Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 19 of 20 Document 16
Mueller, CO Fiscal and Waukesha County under Federal Rule of Civil

Procedure 4. Congress requires the U.S. Marshals Service to charge for making

or attempting such service. 28 U.S.C. §1921(a). Although Congress requires the

court to order service by the U.S. Marshals Service, it has not made any

provision for either the court or the U.S. Marshals Service to waive these fees.

The current fee for waiver-of-service packages is $8.00 per item mailed. The full

fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals

Service will give the plaintiff information on how to remit payment. The court is

not involved in collection of the fee.

      The court ORDERS defendants Giese, Wallenhaupt, Greenwald,

Lewandowski, Gabor, Shallow, Boyle, Tingle, Asti, kitchen supervisor Paul,

Soneburg, Mueller, Fiscal and Waukesha County to file a responsive pleading

to the second amended complaint.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and for filing dispositive motions.

      The case is no longer referred to Judge Pepper. The court RETURNS this

case to Judge William Duffin for further proceedings.

      Dated in Milwaukee, Wisconsin, this 1st day of December, 2020.

                                         BY THE COURT:


                                         ________________________________________
                                         HON. PAMELA PEPPER
                                         Chief United States District Judge



                                          20

     Case 2:20-cv-00493-WED-PP Filed 12/01/20 Page 20 of 20 Document 16
